      Case 7:19-cv-00403 Document 38 Filed on 01/24/20 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA ,                    §
     Plaintiff,                               §
                                              §           CASE NO. 7:19-CV-00403
VS.                                           §
                                              §
WE BUILD THE WALL, INC.,                      §
FISHER INDUSTRIES, FISHER SAND                §
AND GRAVEL CO., AND NEUHAUS &                 §
SONS, LLC,                                    §
     Defendants                               §


        NEUHAUS & SONS, LLC’S DISCLOSURE OF INTERESTED PARTIES


       NOW COMES, Neuhaus & Sons, LLC and hereby certifies that the following

persons or entities have a financial interest in the outcome of this litigation:

       1.     Neuhaus & Sons, LLC; and

       2.     Lance Neuhaus, owner of Neuhaus & Sons, LLC.


                                           Respectfully submitted,

                                           JONES, GALLIGAN, KEY & LOZANO, L.L.P.


                                           By:    _______________________________
                                                  LANCE A. KIRBY
                                                  Texas State Bar No. 00794096
                                                  Fed. ID No. 21811
                                                  2300 W. Pike Blvd., Ste. 300
                                                  Weslaco, Texas 78596
                                                  (956) 968-5402
                                                  (956) 969-9402 Fax
                                                  lakirby@jgkl.com

                                                  Attorney in Charge for Defendant,
                                                  Neuhaus & Sons, LLC


                                                                                   Page | 1
     Case 7:19-cv-00403 Document 38 Filed on 01/24/20 in TXSD Page 2 of 2



                              CERTIFICATE OF SERVICE

              I certify that on January 24, 2020, a copy of the foregoing was electronically

filed using the CM/ECF system, which will automatically serve a Notice of Filing on the

following attorneys:


       E. Paxton Warner
       Assistant United States Attorney
       1701 W. Bus. Highway 83, Suite 600
       McAllen, Texas 78501

       And

       John A. Smith, III
       Assistant United States Attorney
       One Shoreline Plaza
       800 North Shoreline Blvd., Suite 500
       Corpus Christi, Texas 78401
       Attorneys for Plaintiff, United States of America

       Mark J. Courtois
       Funderburk Funderburk Courtois, LLP
       2777 Allen Parkway, Suite 1000
       Houston, Texas 77019
       Attorneys for Defendants, Fisher Industries,
       Fisher Sand and Gravel Co., and
       TGR Construction, Inc.


                                                 ________________________________
                                                 LANCE A. KIRBY




                                                                                   Page | 2
